Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 21, 2012                                                                                       Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  143180                                                                                               Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  PEOPLE OF THE STATE OF MICHIGAN,                                                                         Brian K. Zahra,
            Plaintiff-Appellee,                                                                                       Justices

  v                                                                 SC: 143180
                                                                    COA: 302779
                                                                    Saginaw CC: 07-029647-FH
  DONNIS RAYELL JACKSON,
           Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the April 14, 2011 order
  of the Court of Appeals is considered, and it is DENIED, because we are not persuaded
  that the question presented should be reviewed by this Court.

         MARILYN KELLY, J., would remand this case to the Court of Appeals as on leave
  granted.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           March 21, 2012                      _________________________________________
           t0314                                                               Clerk